Defendant appeals from a judgment of the County Court, Queens County, convicting him of robbery in the second degree, on a plea of guilty, and sentencing him, as a prior offender, to an indeterminate term of imprisonment of not less than twenty-nine years or more than thirty years, and from the sentence and from intermediate orders. Judgment unanimously affirmed. No opinion. Appeal from sentence and intermediate orders dismissed. No separate appeal lies from the sentence and from intermediate orders, which have been reviewed on the appeal from the judgment of conviction. Present — Nolan, P. J., Adel, Wenzel, MaeCrate and Schmidt, JJ.